Name: Commission Regulation (EEC) No 1076/89 of 26 April 1989 laying down quality standards for leeks and amending Regulation (EEC) No 1292/81 laying down quality standards for leeks, aubergines and courgettes
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations;  marketing
 Date Published: nan

 Avis juridique important|31989R1076Commission Regulation (EEC) No 1076/89 of 26 April 1989 laying down quality standards for leeks and amending Regulation (EEC) No 1292/81 laying down quality standards for leeks, aubergines and courgettes Official Journal L 114 , 27/04/1989 P. 0014 - 0017 Finnish special edition: Chapter 3 Volume 29 P. 0013 Swedish special edition: Chapter 3 Volume 29 P. 0013 *****COMMISSION REGULATION (EEC) No 1076/89 of 26 April 1989 laying down quality standards for leeks and amending Regulation (EEC) No 1292/81 laying down quality standards for leeks, aubergines and courgettes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1010/89 (2), and in particular Article 2 (3) thereof, Whereas Commission Regulation (EEC) No 1292/81 (3) lays down quality standards for leeks; Whereas there has been a development in the production and marketing of this product, in particular as regards the requirements of the wholesale and consumer markets; whereas the quality standards must accordingly be amended to take account of these new requirements; Whereas the standards are applicable at all stages of marketing; whereas transport over long distances, storage for a certain length of time and the various handling operations to which the products are subjected may lead to some deterioration owing to the biological development of the products or their tendency to perish; whereas account should be taken of such deterioration in the application of the standards at the marketing stages following dispatch; whereas for products in the 'Extra' class, which must be sorted and packaged particularly carefully, only the loss of freshness and turgescence must be taken into account as far as they are concerned; Whereas, for reasons of clarity and convenience, this opportunity should be taken for revising the said quality standards; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The quality standards for leeks falling within CN code ex 0703 90 00 shall be as set out in the Annex. These standards shall apply at all stages of marketing, under the conditions laid down in Regulation (EEC) No 1035/72. However, at stages following dispatch, as compared with the provisions of the standards the products may show: - a slight loss of freshness and turgescence, - slight deterioration due to their development and their tendency to perish. Article 2 Regulation (EEC) No 1292/81 is hereby amended as follows: 1. in Article 1, 'leeks (subheading ex 07.01 IJ of the Common Customs Tariff)' is deleted; 2. the first indent of the second paragraph of Article 2 is deleted; 3. Annex I is deleted. Article 3 This Regulation shall enter into force on 1 August 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 109, 20. 4. 1989, p. 3. (3) OJ No L 129, 15. 5. 1981, p. 38. ANNEX QUALITY STANDARDS FOR LEEKS I. DEFINITION OF PRODUCE This standard applies to leeks of the varieties (cultivars) grown from Allium porrum L., to be supplied fresh to the consumer, leeks for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of this standard is to define the quality requirements for leeks after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the leeks must be: - whole (this requirement does not apply, however, to roots and ends of leaves, which may be cut), - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - clean, pratically free of visible foreign matter; however, the roots may have soil adhering to them, - fresh in appearance, with wilted or withered leaves removed, - not running to seed, - free of abnormal external moisture, i.e. adequately 'dried' if they have been washed, - free of foreign smell and/or taste. If leaves are cut, they must be cut neatly. The development and condition of the leeks must be such as to enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification Leeks are classified in three classes defined below: (i) Class I Leeks in this class must be of good quality. However, they may have slight superficial defects, provided that these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package. Slight traces of soil within the shaft are permitted. The white part must represent at least one third of the total or half the sheathed part. At least one-third of the total length or half the sheathed part must be white to greenish white. However, in early leeks (1) the white to greenish white part must represent at least one-quarter of the total length or one-third of the sheathed part. (ii) Class II This class includes leeks which do not qualify for inclusion in Class I but satisfy the minimum requirements specified above. The white to greenish white part of the leek must represent at least one-quarter of the total length or one-third of the sheathed part. However, they may show: - a tender flowering stem, provided that it is enclosed within the sheathed part, - slight bruising and traces of rust on the leaves, but not elsewhere, - slight defects in colouring, - traces of soil within the shaft. (iii) Class III (1) This class comprises leeks which do not qualify for inclusion in the higher classes but satisfy the requirement for Class II. However, they may show: - a the flowering stem if this does not detract from the edibility of the product, - defects in colouring, - bruising and traces of rust, but only on the leaves, - slight traces of soil on the outside. III. PROVISIONS CONCERNING SIZING (i) Sizing is determined by the diameter measured at right angles to the axis above the swelling of the neck. The minimum diameter is fixed at 8 mm for early leeks and 10 mm for other leeks. (ii) For Class I, the diameter of the largest leek in the same bundle or package must not be more than twice the diameter of the smallest. IV. PROVISIONS CONERNING TOLERANCES Tolerances in respect of quality and size are allowed in each package, or in each bundle where the leeks are presented unpackaged, for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Class I 10 % by number or weight of leeks not satisfying the requirements of the class, but meeting those for Class II or, exceptionally, coming within the tolerances for that class. (ii) Class II 10 % by number or weight of leeks satisfying neither the requirements for the class nor the minimum requirements, with the exception of produce affected by rotting, marked bruising or any other deterioration rendering it unfit for consumption. (iii) Class III 15 % by number or weight of leeks not satisfying the minimum requirements, with the exception of produce affected by rotting, marked bruising or any other deterioration rendering it unfit for consumption. B. Size tolerances For all classes, 10 % by number or weight of leeks not conforming to the minimum diameter requirement or, in the case of leeks in Class I, the uniformity requirement. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package, or each bundle in the same package, must be uniform and contain only leeks of the same origin, quality and size (where, for this criterion, uniformity is prescribed), and appreciably the same development and colouring. In the case of leeks in Class III, it is enough that the origin is uniform. The visible part of the contents of each package or bundle must be representative of the entire contents. B. Packaging The leeks must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, and particularly of paper or stamps bearing trade specifications, is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. C. Presentation The leeks may be presented as follows: - in an orderly arrangement in the package, - or in bundles, whether or not in a package. IV. PROVISIONS CONCERNING MARKING Each package, or each bundle delivered in bulk, must bear the following particulars legibly and indelibly marked and visible from the outside. Where the leeks are put up in packages, these particulars are to be grouped on the same side. A. Identification 1.2 // packer and/or dispatcher // name and address or officially used or accepted code mark. B. Nature of produce 'Leeks', if the contents are not visible from the outside or 'Early leeks' in all cases for that type of leeks. C. Origin of produce Country of origin and, optionally, district where grown or national, regional or local place name. D. Commercial specifications - class, - number of bundles (for leeks packed in bundles and boxed). E. Official control mark (optional) (1) Direct-drilled, non-transplanted leeks, harvested from late winter to early summer. (1) Additional class as provided for in Article 2 (1) of Regulation (EEC) No 1035/72. The application of this quality class or some of its requirements is subject to a decision to be taken pursuant to Article 4 (1) of that Regulation.